Citation Nr: 0124104	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1973.  He also served on verified inactive duty for 
training with the Army National Guard from February 1982 to 
June 1991.  The appellant is the veteran's widow.

This appeal arose from an October 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the appellant's claim 
was not well grounded.  


FINDINGS OF FACT

1.  The veteran's death was caused by, as noted on the death 
certificate, cardiopulmonary arrest due to myocardial 
ischemia as a result of coronary artery disease (CAD).  No 
autopsy was performed.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  No injury of service origin played any part in the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 101(24)(C)(i) & (ii), 1310, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the 
appellant's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist her 
with the development of facts pertinent to her claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The appellant has submitted records of the 
veteran's treatment following his discharge from the National 
Guard; while the claim was originally denied as not well 
grounded, she was provided with the opportunity in December 
2000 to indicate whether there were other pertinent records 
available.  She replied in January 2001; however, all the 
records she referred to were already part of the claims 
folder.  The VA's duty to notify the veteran of the evidence 
necessary to substantiate her claim has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The RO informed her of the need for such evidence 
in the March 2000 statement of the case and informed her of 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A 
in the April 2001 supplemental statement of the case.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by active military, naval, or air service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  The term "active military, naval or air 
service" includes any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury or covered disease incurred in or aggravated 
in line of duty or from an acute myocardial infarction, a 
cardiac arrest or a cerebrovascular accident occurring during 
such training.  A "covered disease" is defined as an acute 
myocardial infarction, a cardiac arrest or a cerebrovascular 
accident.  38 U.S.C.A. § 101(24)(C)(i) & (ii) (West Supp. 
2001); 66 Fed. Reg. 48,558 (September 21, 2001)(to be 
codified at 38 C.F.R. § 3.6(a)).

Some of the basic facts are not in dispute.  The death 
certificate indicates that the cause of the veteran's death 
was cardiopulmonary arrest due to myocardial ischemia as a 
result of CAD.  No autopsy was performed and he died in the 
emergency room, never having been admitted as an inpatient.

The service medical records included the report of the 
veteran's August 1968 entrance examination.  This noted that 
his cardiovascular system was within normal limits.  His 
blood pressure was 120/68.  His physical examination 
conducted in June 1971 was also within normal limits.  The 
report of the June 1973 separation examination indicated that 
his cardiovascular system was normal and his blood pressure 
124/84.  In February 1982, the veteran was examined for 
entrance into the Army National Guard.  His blood pressure 
was 120/72 and the examination of the cardiovascular system 
was normal.  These records indicated that he had undergone 
coronary artery bypass grafting in 1986.  The Over-40 
physical examination conducted in July 1989 noted a 
midsternal surgical scar.  An electrocardiogram (ECG) was 
normal and his blood pressure was 126/80.

The veteran was admitted to a private facility on August 21, 
1986 with complaints of the recent onset of angina pectoris.  
He was noted to have a strong family history of coronary 
artery disease.  A cardiac catheterization revealed 
significant multivessel coronary artery disease including 
significant obstruction of the left main trunk.  He underwent 
aortocoronary bypass grafting times four on August 25, 1986.  
His postoperative course was complicated by respiratory 
failure.  He ultimately did well and was discharged on 
September 3, 1986.  

According to the outpatient treatment reports of record, the 
veteran did well for approximately one year following this 
surgery.  However, throughout the late 1980's and early 
1990's, he began to suffer from increasing angina pectoris 
and shortness of breath.  On November 11, 1994, he presented 
with a several week history of increased shortness of breath 
with more and more dyspnea with less and less effort.  
Several nights prior to admission he had had orthopnea and 
PND, as well as marked ankle and leg swelling.  There was no 
angina reported but he had an increased heart rate with 
irregularity and palpitations.  He was admitted with 
congestive heart failure and rapid ventricular response to 
atrial fibrillation.  

The veteran was examined by VA in June 1995.  He referred to 
his 1986 coronary artery bypass surgery, noting that he had 
been pain-free for about a year.  After that point, he began 
to have retrosternal chest pain.  This pain usually began 
with exertion but also sometimes came at rest.  This pain was 
relieved by Nitroglycerin within ten minutes.  The physical 
examination found the veteran to be in no acute distress with 
no dyspnea.  His neck veins were flat and he had good 
carotids with no bruits or thrills.  The examination of the 
heart revealed the lateral border of cardiac dullness was in 
the left midclavicular line, indicating a normal sized heart.  
He displayed atrial fibrillation and a Grade 3/6 intensive, 
nearly pansystolic murmur localized at the cardiac apex.  
There were no diastolic murmurs and no abnormal split sounds, 
gallops or clicks.  His extremities did not show any 
peripheral edema and his pulses and reflexes were normal.  
His blood pressure was 130/88 and the report of a June 1994 
treadmill test had been negative for ischemia.  The 
impression was status post coronary artery bypass graft with 
presumed angina with atrial fibrillation and mitral 
insufficiency.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
clearly showed that the veteran died of cardiopulmonary 
arrest due to myocardial ischemia as a result of CAD, which 
first manifested itself in 1986.  However, there is no 
indication in the record that the veteran suffered from 
myocardial ischemia or CAD during his active period of 
service, nor is there any indication that cardiovascular 
disease was present to a compensable degree within one year 
of his discharge from active duty.  Therefore, there is no 
evidence of record upon which to find that a disability 
incurred in or aggravated by active service caused the 
veteran's death.  It is noted that the veteran was diagnosed 
with CAD during the time period that he served on inactive 
duty for training.  However, 



in order to justify service connection, it must be shown that 
one was disabled or died from an injury incurred in or 
aggravated by inactive duty for training.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).  An acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident are included as "injuries or covered diseases."  
However, the veteran never suffered from an injury or covered 
disease during his period of inactive duty for training.  He 
did not experience an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during his inactive 
duty for training (his fatal cardiac incident did not occur 
until 1997).  He did suffer from the disease of CAD; however, 
such a disease cannot be service-connected.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).  It is noted that the 
appellant has expressed her own opinion that the veteran's 
cause of death was related to his service.  However, as a 
layperson, she is not qualified to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  She was presented with the opportunity to 
present evidence showing such a causal connection; however, 
she failed to identify the existence of any such evidence.

Although the revision to 38 U.S.C.A. § 101(24) was not 
addressed by the regional office, that circumstance does not 
require a change in the disposition or require further 
development.  Extensive development of the record was 
accomplished, and the medical records obtained unquestionably 
establish the presence of coronary heart disease long before 
1992.  Those records, however, make no mention whatsoever of 
a myocardial infarction.  Accordingly, any error which arose 
from the failure to cite and consider the change in law did 
not affect the outcome because the statutory amendment could 
not have been applied inasmuch as the veteran never had a 
heart attack, i.e. a myocardial infarction, during any 
military service.  In fact, it is doubtful whether the 
veteran ever had a myocardial  infarction.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

